Citation Nr: 1440361	
Decision Date: 09/10/14    Archive Date: 09/18/14

DOCKET NO.  10-33 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a right hip disorder, to include as secondary to a service-connected right knee disorder.

2.  Entitlement to service connection for a right ankle disorder, to include as secondary to a service-connected right knee disorder.

3.  Entitlement to service connection for a left ankle disorder, to include as secondary to a service-connected right knee disorder.

4.  Entitlement to an initial rating in excess of 10 percent for chronic back strain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1987 to August 1990.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The Veteran's Virtual VA electronic claims file and the Veterans Benefits Management System (VBMS) paperless claims processing system have been reviewed in conjunction with the current appeal.  The Virtual VA file contains VA treatment records pertinent to the issues on appeal.

Review of the record reveals that the Veteran initially disagreed with the issues of service connection for hearing loss and tinnitus.  After being issued a statement of the case, he limited his substantive appeal to the service connection issues on the title page.  A subsequent appeal on the increased rating issue resulted in the appeals being combined herein.  There is no timely substantive appeal as to the hearing loss and tinnitus issue, and as such, they are not before the Board at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has indicated that his service-connected chronic back strain has become more severe since his last VA examination.  Therefore, to ensure that the evidence of record reflects the current severity of the disorder, a more contemporaneous examination is warranted.

Additionally, the disc containing records from the Social Security Administration (SSA) is unreadable.  The AOJ should contact the SSA and request that they again provide VA with a copy of SSA's determination on the Veteran's SSA claim, as well as copies of all medical records underlying that determination.  If the records are provided on a disc, such records should either be printed and associated with the claims file or uploaded into Virtual VA or VBMS.  All outstanding VA treatment records must also be obtained and associated with the claims file.

After the above development has been completed, reschedule the Veteran for a video conference Board hearing if the benefits sought are not granted.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should contact SSA and request that agency to again provide a copy of any decisions granting or denying the Veteran disability benefits as well as the medical records upon which the decision was based, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records received should be either printed and associated with the paper claims file or uploaded into Virtual VA or VBMS.

2.  The AOJ should obtain all outstanding, pertinent records of treatment of the Veteran from the Tomah VA Medical Center since December 2011 and the Milwaukee VA Medical Center since October 2012.

3.  The Veteran should be scheduled for an appropriate VA examination to determine the current severity of his service-connected chronic back strain.  The entire claims file must be provided to the examiner and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All indicated tests should be accomplished (to include X-rays if necessary), and all clinical findings reported in detail.

The examiner should conduct range of motion testing of the lumbosacral spine, expressed in degrees.  The examiner should render specific findings as to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with back strain.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  The examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the lumbosacral spine due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use.  The examiner should express any such additional functional loss in terms of additional degrees of limited motion. 

The examiner must set forth all examination findings with a complete explanation based on the facts of this case and any relevant medical literature for the comments and opinions expressed.

4.  The Veteran must be given adequate notice of the date and place of any requested examination.  He is hereby advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claims.  38 C.F.R. § 3.655 (2013).

If the Veteran fails to report for the scheduled examination, the AOJ must obtain and associate with the claims file copies of any notices of the date and time of the examination sent to him by the pertinent VA medical facility.

5.  Ensure that the medical examination and opinion report complies with this remand and the questions presented in the request.  The AOJ must ensure that the examiner documented consideration of any records contained in Virtual VA and VBMS.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

6.  After undertaking any other appropriate development, readjudicate the issues on appeal.  If the benefits sought are not fully granted, the Veteran and his representative should be furnished with a supplemental statement of the case.

7.  After all of the steps listed above have been completed, the Milwaukee RO should take appropriate steps in order to reschedule the Veteran for a video conference hearing, to the extent one is still in order.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



